DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
                          Information Disclosure Statements
The Information Disclosure Statements (IDS) filed on 5/10/2019 and 6/12/2019 have been acknowledged.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware of, in the specification.
Objection to the Drawings
The drawings are still objected to as they have been submitted in color (grayscale-It appears to be the computer in Figures 1-2.  Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2)  is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color 
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.
Rejoinder of Restricted Claims
Claim 1 is directed to an allowable process. Pursuant to the procedures set forth in MPEP § 821.04(B), claim 2, directed to a dependent claim, previously withdrawn from consideration as a result of a restriction requirement are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Claim 11 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claim 12, directed to dependent claims, previously withdrawn from consideration as a result of a restriction requirement are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 1/8/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
	                                              Status of Claims

Claims 1-4, 11-14, and 21-23 are pending. Claim 2 and 12 have been rejoined. Claims 1-4, 11-14, and 21-23 have been amended. Claims 1, 11, and 21 are independent.  This Office action is in response to the “Amendments and Remarks” received on 4/28/2021.
Response to Arguments
With respect to applicant’s “Amendments and Remarks or Request for Continued Examination” filed on 4/28/2021: Applicant’s remarks have been fully considered and are found persuasive. Applicants remarks will be addressed in the order they were presented.
With respect to the Objection to the Drawings, applicant’s “Amendments and Remarks” have been fully considered and were not persuasive. Figures 1 and 2 still appear to have grayscaled images (the computer), thus needed to be resubmitted. Therefore the objection to the Drawings remains.
With respect to the claim rejections on Claims 1, 3-4, 11, 13-14, and 21-23 under 35 U.S.C. § 112 (b), applicant’s “Amendments and Remarks”  have been fully considered and are persuasive. The rejections under 35 U.S.C. § 112 (b) for Claims 1, 3-4, 11, 13-14, and 21-23 have been withdrawn.
Claims 1, 3-4, 11, 13-14, and 21-23 under 35 U.S.C. § 101, applicant’s “Amendments and Remarks”  have been fully considered and are persuasive. The rejections under 35 U.S.C. § 101 for Claims 1, 3-4, 11, 13-14, and 21-23 have been withdrawn
With respect to the claim rejections on Claims 1, 3-4, 11, 13-14, and 21-23 under 35 U.S.C. § 102, applicant’s “Amendments and Remarks” have been fully considered and are persuasive. The rejections under 35 U.S.C. § 102 for Claims 1, 3-4, 11, 13-14, and 21-23 have been withdrawn.
Allowable Subject Matter
With respect to Claims 1, 3-4, 11, 13-14, and 21-23: Claims 1, 11, and 21 have been found to contain allowable subject matter. Any claims that depend there from are also found to contain allowable subject matter due to their dependency on the allowable subject matter.
Reasons for Allowance
The allowable subject matter found in the Claims 1, 11, and 21 that has not been found to have been anticipated or taught in the prior art, in combination with the other claim limitations is as follows:  “if the training vehicle completes one of the available orders from the list, the training vehicle gets a fare for completing the one available order as the reward, and the state transitions to a next state comprising: a next time corresponding to completion of the one available order, a next location corresponding a destination of the one available order, and a next list of available orders corresponding the next location, if the training vehicle repositions to the another 
The closest prior art of reference is Tulabandhula et al. (United States Patent Publication 2018/0046961). Tulabandhula is also vehicle dispatching system, however Tulabandhula does not specifically state a system with the limitations as cited above.
Another prior art of reference is Kaliouby et al. (United States Patent Publication 2018/0330178). Kaliouby is also system and method for vehicle navigation, however Kaliouby does not specifically state the limitations as cited above.
Both of these references either independently or in combination fail to anticipate or teach the limitations as cited above in combination with the other claimed limitations. Therefore Claims 1, 11, and 21 contain allowable subject matter and any claims that depend there from are also found to contain allowable subject matter.
Prior Art (Not relied upon)
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is disclosed on PTO form 892 attached with this office action.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESS G WHITTINGTON whose telephone number is (571)272-7937.  The examiner can normally be reached on 7-5.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JESS WHITTINGTON/Examiner, Art Unit 3669